DETAILED ACTION
	The present application is a domestic application filed 11 February 2021, which is a divisional of US Application No. 16/236,403 (now abandoned), filed 29 December 2018, which claims foreign priority to CN201810619230.4, filed 15 June 2018.
	Claims 1-5 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaki et al. (African Journal of Pharmacy and Pharmacology, April 2017, vol. 11, no. 13, pp. 161-169, cited in PTO-892).
Zaki et al. disclose a method of administering an extract of Hibiscus rosasinensis L. leaves to rats suffering from diabetic-associated liver and kidney damage (title). Zaki et al. disclose the extract contained verbascoside (abstract). Zaki et al. disclose orally administering 400 mg/kg leaf extract for 3 weeks (p.163, Experimental design). Zaki et al. found the levels of ALT, AST, uric acid and creatinine of diabetic rats administered hibiscus extract were significantly lower than the diabetic control (p.165). Additionally, Zaki et al. disclose kidney sections of diabetic-induced rats manifested degeneration in most of glomeruli with wide urinary space (p.166, Histological study). Zaki et al. disclose diabetic-induced rats treated with the hibiscus extract had decreased pathological changes. Zaki et al. also found liver degeneration was decreased in rats treated with the hibiscus extract compared to the diabetic control (p.166). Zaki et al. disclose diabetic control rats showed signs of degeneration in most of the hepatocyte in the form of karyolysis and karyorrhexis. Zaki et al. disclose “Foci of necrosis, an area of hemorrhage in blood sinusoid, dilated congested portal vein and thickening in its wall, cellular infiltration around it, dilated and congested blood sinusoid were seen”. Zaki et al. also expressly identified and isolated verbascoside from the plant extract as the active agent due to its antioxidant properties (abstract).
Thus Zaki et al. disclose orally administering a composition comprising verbascoside to a patient to treat a diabetic-associated kidney injury and a diabetic-associated liver injury.
Thus, the disclosure of Zaki et al. anticipates claims 1, 4 and 5 of the present Application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaki et al. in view of JP5969738 (original Patent and machine translation cited in PTO-892; hereinafter the ‘738 Publication) and Pasupulati et al. (BioMol Concepts, 2016, vol. 7, no. 5-6, pp. 293-309, cited in PTO-892).
	Zaki et al. teach as discussed above.
	Zaki et al. do not expressly disclose treating a type II diabetic-associated kidney injury (present claim 2) or the specific kidney injuries listed in present claim 3. 
	The ‘738 Publication teaches the use of acteoside (i.e. verbascoside) extracted from a plant, for the treatment of diabetic complications (abstract and claims; p.2; p.3 of original document formula I). The ‘738 Publication teaches acteoside is an anti-glycation agent for inhibiting the formation of final glycation products (AGE). The ‘738 Publication teaches using it for the treatment of diabetic nephropathy. 
	Pasupulati et al. teach advanced glycation end products (AGEs) are involved in the pathogenesis of diabetic nephropathy in diabetic patients (abstract). Pasupulati et al. teach AGE is involved in type 2 diabetes, wherein renal disease in diabetic patients is characterized by interstitial fibrosis, hyperfiltration, hypertrophy and glomerulosclerosis (p.299). Pasupulati et al. demonstrate and teach the cascade effect of AGEs on renal hypertrophy and tubulointerstitial fibrosis (figure 3; p.300). Pasupulati et al. teach various compounds have been identified as anti-AGEs (p.302, and table 2). Pasupulati et al. teach aminoguanidine is an exemplary anti-AGE compound, and treatment with aminoguanidine improved AGE-mediated diabetic complications and improved renal function in diabetic subjects. Pasupulati et al. suggest the use of anti-AGE agents as part of a regimen for subjects with diabetic renal complications (p.305, Conclusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising verbascoside to treat a type II diabetic-associated kidney injury, including tubulointerstitial fibrosis, glomerular hyperfiltration, renal hypertrophy and forepart glomerular sclerosis.
One having ordinary skill in the art would have been motivated to administer a composition comprising verbascoside to treat a type II diabetic-associated kidney injury because it has been used to treat diabetes-associated kidney injury with no preference/reference to the kidney injury being caused by type I or type II diabetes. Additionally, Pasupulati et al. teach AGEs is involved in the pathogenesis of type II diabetes-associated kidney injury. The skilled artisan would have been motivated to administer verbascoside because it is recognized as an anti-glycation agent and AGEs are involved in the pathogenesis of type II diabetes-associated kidney injury. Furthermore, the use of AGE inhibitors for the treatment of diabetes-induced kidney damage was known. The skilled artisan would have been motivated to treat patients with interstitial fibrosis, hyperfiltration, hypertrophy and glomerulosclerosis, because these particular conditions are characteristics of type II diabetes-induced kidney damage.
The ordinary artisan would have expressly been motivated to administer verbascoside as the active ingredient because Zaki et al. expressly identified and isolated verbascoside from the plant extract as the active agent due to its antioxidant properties. Verbascoside is also expressly recognized as an anti-glycation agent. And Pasupulati et al. recognized aminoguanidine, another AGE inhibitor, improved AGE-mediated diabetic complications and improved renal function in diabetic subjects. Thus, one of ordinary skill in the art would have expected verbascoside to similarly be effective in improving renal functions in type II diabetic patients. The ordinary artisan would have had a reasonable expectation of success because Zaki et al. found a Hibiscus extract comprising verbascoside was effective in treating diabetes-induced kidney damage. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759